DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, line 17, the limitation “from the first and second chambers outside” is changed to “from the first and second chambers to outside”.

Allowable Subject Matter
Claims 1 – 8, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patent application number US 2008/0041681 A1 to Shipman discloses a bicycle suspension system, comprising:
a first tube (upper tube 22) at least partially defining a first chamber (negative gas chamber 36) substantially filled with a gas;

a hollow rod (rod 44, Fig. 2) attached to the first tube and extending through the barrier and into the second tube, the hollow rod having an interior cavity and an open end and defining at least one orifice allowing the gas to flow between the first chamber and the interior cavity;
a second substantially one-way valve (valve assembly 70) permitting the introduction of additional gas from outside the first and second tubes into one of the first and second chambers while substantially preventing the venting of gas from the first and second chambers outside the first and second tubes;
wherein, upon an expansion stroke, at least some of the gas flows through the first substantially one-way valve; and
wherein the gas is substantially retained within the first and second tubes during the compression and expansion strokes.

However, Shipman does not disclose the second tube at least partially defining a second chamber substantially filled with the gas, because the second chamber is defined by and within the first tube, (Fig. 2).
Shipman does not disclose an adjustable blocker capable of controlling the rate at which the gas flows through the at least one orifice during movement of the barrier towards the closed end of the first tube.  Although, Shipman discloses the valve 
Lastly, Shipman does not disclose upon a compression stroke, movement of the barrier within the first tube moves at least some of the gas from the first chamber through the orifice at a rate depending on the position of the adjustable blocker, into the interior cavity, and into the second chamber.  The rod (44) opens into gas chamber (36) at one end but does not connect to gas chamber (38) at its opposite end.
Other prior art does not disclose the arrangement in claim 1.  Claims 2 – 8, 21 and 22 depend from independent claim 1, and therefore, also include allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611        


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611